Order, entered on January 27, 1965, fixing support for petitioner’s two infant children in the aggregate sum of $3,000 annually, payable at the rate of $125 semimonthly, unanimously modified, on the law and on the facts, by increasing the support payments for the two infant children to the aggregate sum of $5,200 annually, payable at the rate of $100 weekly and, as so modified, *848affirmed, without costs and without disbursements to either party. On the record it is our opinion that the support allowance, of $3,000 annually is inadequate and that a fairer allowance is $5,200 annually. Concur — Rabin, J. P., Stevens, Steuer and Staley, JJ.